Case 2:18-cr-20495-DML-MKM ECF No. 65 filed 05/22/19       PageID.176    Page 1 of 12



                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
_________________________________________________________________

UNITED STATES OF AMERICA,

                          Plaintiff,
                                                    Case No. 18-20495
             v.
                                                    HON. DAVID M. LAWSON
IBRAHEEM IZZY MUSAIBLI,
  aka Abu Shifa Musaibli,
  aka Abu ‘Abd Al-Rahman Al-Yemeni,
  aka Abu Abdallah Al Yemeni,
  aka Abdallah Umar Al-Salih,
  aka Ibraheem ‘Izd ‘Umar Salih Musaibad,

                     Defendant.
__________________________________________________________________

     UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION TO
   DISMISS FIRST SUPERSEDING INDICTMENT COUNT THREE FOR
                      LACK OF JURISDICTION
 __________________________________________________________________

      The United States of America respectfully submits this response to the

defendant’s motion to dismiss Count Three of the First Superseding Indictment,

charging him with section 924(c), for lack of jurisdiction. The defendant argues that

section 924(c) cannot reach criminal acts committed outside the United States and

the alleged criminal acts, possession of a machine gun in furtherance of providing

material support to the Islamic State of Iraq and al-Sham (“ISIS”), occurred in ISIS-

controlled territory in Syria and Iraq. The defendant’s motion should be denied
Case 2:18-cr-20495-DML-MKM ECF No. 65 filed 05/22/19        PageID.177    Page 2 of 12



because the plain language of section 924(c) applies to any federal crime of violence,

including those with extraterritorial jurisdiction like the predicate crime here of

providing material support to a designated terrorist organization. Further, section

924(c) is an ancillary offense which has extraterritorial application when the

predicate crime itself has extraterritorial reach.

I.    FACTUAL BACKGROUND

      In April 2015, the defendant left the United States for Yemen. He spent

approximately six months in Yemen before leaving to join ISIS. The defendant

traveled through a few countries prior to crossing into Syria through Turkey. By late

October or early November 2015, the defendant was with ISIS in Raqqa, Syria, the

capital of ISIS at that time. There, the defendant attended a ten-day ISIS religious

training camp. He then traveled with other ISIS members to Mosul, Iraq, where he

attended an ISIS military training camp. The military camp included training on

traversing terrain with a machine gun, shooting a machine gun, and conducting

ambush techniques. Upon graduation from the ISIS military training camp, the

defendant swore allegiance to ISIS and its leader, Abu Bakr Al-Baghdadi.

      At the end of the training camp, ISIS assigned the defendant to a military

brigade and issued him a Kalashnikov assault rifle, a vest, magazines, and grenades.

The defendant’s Kalashnikov weapon had a selector switch that allowed the weapon

to fire in single shot or fully automatic mode. The defendant went with other ISIS


                                            2
Case 2:18-cr-20495-DML-MKM ECF No. 65 filed 05/22/19        PageID.178    Page 3 of 12



members of his military brigade, armed with Kalashnikov assault rifles, grenades,

and RPGs, to Hit, Iraq. There, a battle was going on (although the defendant claimed

to law enforcement to have only conducted ribat, not direct fighting, in this town).

Ribat is a form of armed guard duty where ISIS fighters protect the front line of the

battle against enemy advancement.

      The defendant remained with ISIS for over two and one-half years. By

November 2016, the defendant was with ISIS in Dayr Az Zawr, Syria, one of ISIS’

remaining strongholds at that time. The defendant admitted to law enforcement that

he conducted armed guard duty and fought on behalf of ISIS against the Syrian Army

while in Dayr Az Zawr. He claimed to recall only firing his weapon twice at Syrian

military positions.

      As ISIS lost territory, the defendant retreated with the terrorist group.

Eventually, Syrian Democratic Forces captured the defendant and turned him over

to the FBI. In July 2018 he was flown back to the United States to face terrorism-

related charges.

II.   ARGUMENT

      A.     The Plain Language of Section 924(c) Applies To Federal
             Crimes of Violence With Extraterritorial Reach.

       On April 9, 2019, a federal grand jury returned a First Superseding

Indictment, charging the defendant in Count One with providing and attempting to

provide material support to a designated terrorist organization, ISIS, in violation of
                                          3
Case 2:18-cr-20495-DML-MKM ECF No. 65 filed 05/22/19         PageID.179    Page 4 of 12



18 U.S.C. § 2339B. That count specifically alleges that the conduct occurred in the

Eastern District of Michigan and “within the extraterritorial jurisdiction of the

United States.” (Doc. 48 at 1). Count Three of the Superseding Indictment charges

that, between October 2015 and June 2018, the defendant possessed a machine gun

and discharged a firearm in furtherance of a crime of violence, that is, providing

material support to ISIS, as set forth in Count One of the Superseding Indictment, in

violation of 18 U.S.C. § 924(c). Id. at 3.

      Although not specifically alleged in the indictment, as described above, the

factual basis for Count Three rests on conduct which occurred exclusively outside

the territory of the United States in ISIS-controlled territory in Syria and Iraq. This

fact, the defendant concludes, warrants dismissal of Count Three. In his motion,

the defendant contends that he cannot be prosecuted under section 924(c) for any

acts that occurred outside the United States because the statute does not expressly

include a provision authorizing the exercise of extraterritorial jurisdiction. The

defendant bases his argument on the presumption that a statute applies only to

conduct within the United States absent an expressed congressional intent to the

contrary. Morrison v. National Australia Bank LTD., 561 U.S. 247, 255 (2010). The

defendant points to section 924(c)’s silence as to its extraterritorial reach and

concludes that the presumption of its exclusive domestic application, therefore,

applies.


                                             4
Case 2:18-cr-20495-DML-MKM ECF No. 65 filed 05/22/19         PageID.180     Page 5 of 12



      A superficial reading of section 924(c)’s language does not, however, end the

inquiry. “A federal statute is not necessarily limited to crimes committed within the

territorial jurisdiction of the United States because it lacks an express provision that

it should be applied extraterritorially.” United States v. Birch, 470 F.2d 808, 811

(4th Cir. 1972) (citing United States v. Bowman, 260 U.S. 94, 97 (1922)). Section

924(c) applies to “any person who, during and in relation to any crime of violence .

. . for which the person may be prosecuted in a court of the United States, uses or

carries a firearm, or who, in furtherance of any such crime possesses a firearm.” The

statutory language includes no qualification or limitation restricting its application

to federal crimes of violence committed only within the United States. By its express

language, section 924(c) applies to all federal crimes, including those like 18 U.S.C.

§ 2339B, which have extraterritorial reach. 18 U.S.C. § 2339B(d)(1)(C). “The plain

language of § 924(c) demonstrates that Congress intended the provision to apply to

any acts that, under other legislation, may be prosecuted in the federal courts.”

United States v. Belfast, 611 F.3d 783, 811 (11th Cir. 2010). Thus, the presumption

of exclusive domestic application is rebutted by the plain language of section 924(c),

and therefore a section 924(c) charge can arise out of extraterritorial conduct that is

found to be in violation of the material support statute.

      B.     Extraterritorial Jurisdiction Exists for the Section 924(c)
             Because the Predicate Material Support Crime has
             Extraterritorial Application.


                                           5
Case 2:18-cr-20495-DML-MKM ECF No. 65 filed 05/22/19           PageID.181     Page 6 of 12



      In addition, section 924(c) is an ancillary statute that is predicated on the

commission of an underlying federal crime. Belfast, 611 F.3d at 815 (section

924(c) “plainly[] is an ancillary statute that relies on the existence of a separate

substantive crime . . .”). “It is generally the rule that a statute ancillary to a

substantive offense statute is presumed to have extraterritorial [effect] if the

underlying substantive offense statute is determined to have extraterritorial effect.”

Id. at 814 (quoting United States v. Reumayr, 530 F.Supp.2d 1210, 1219

(D.N.M.2008); United States v. Ali, 718 F.3d 929, 939 (D.C. Cir. 2013) (“the

extraterritorial reach of an ancillary offense . . . is coterminous with that of the

underlying criminal statute”); United States v. Laden, 92 F. Supp. 2d 189, 197

(S.D.N.Y. 2000) (“a statute that is ancillary to a substantive offense statute will be

presumed to have extraterritorial effect if the underlying substantive statute is first

determined to have extraterritorial effect”).

      Numerous courts have specifically addressed the issue of section 924(c)’s

extraterritorial application and have uniformly ruled that it has such reach when the

underlying felony has extraterritorial jurisdiction. United States v. Shibin, 722 F.3d

233, 246 (4th Cir. 2013) (Section 924(c) is “an ancillary crime that depends on the

nature and reach of the underlying crime.            Thus, its jurisdictional reach is

coextensive with the jurisdiction of the underlying crime.”); United States v.

Siddiqui, 699 F.3d 690, 700 (2d Cir. 2012), as amended (Nov. 15, 2012) (“As for §


                                            6
Case 2:18-cr-20495-DML-MKM ECF No. 65 filed 05/22/19         PageID.182     Page 7 of 12



924, . . ., every federal court that has considered the issue has given the statute

extraterritorial application where, as here, the underlying substantive criminal

statutes apply extraterritorially”); Belfast, 611 F.3d at 814 (“Section 924(c) is

plainly an ancillary statute that relies on the existence of a separate substantive

crime; here, the substantive crime is torture, and that crime properly has

extraterritorial effect”); United States v. Apodaca, 275 F. Supp. 3d 123, 151 (D.C.

Cir. 2017)(“ . . . courts have universally held that where the predicate offense applies

extraterritorially, so does 924(c)”); United States v. Khatallah, 151 F.Supp.3d 116,

136 (D.D.C. 2015) (joining “other courts in holding that § 924(c) applies abroad

insofar as its predicate ‘crime of violence’ may be prosecuted extraterritorially.”);

United States v. Ahmed, 94 F. Supp. 3d 394, 413 (E.D.N.Y. 2015) ([T]his Court

looks to the predicate offenses to determine the extraterritorial reach of § 924(c).

Here, the predicate crimes of violence relate to international terrorism, and . . .

Congress clearly and explicitly gave those statutes extraterritorial effect.”); United

States v. Naseer, 38 F. Supp. 3d 269, 272 (E.D.N.Y. 2014) (“Because the Section

924(c) destructive device charge is an ancillary crime that depends on the nature and

reach of the underlying crime—in this case, material support—its jurisdictional

reach is coextensive with the jurisdiction of the underlying crime.”); United States

v. Hasan, 747 F.Supp.2d 642, 684 (E.D. Va. 2010) (finding that section 924(c) had

extraterritorial reach based on predicate crime of violence); United States v.


                                           7
Case 2:18-cr-20495-DML-MKM ECF No. 65 filed 05/22/19           PageID.183     Page 8 of 12



Reumayr, 530 F.Supp. 2d at 1219 (holding that section 924(c) applied

extraterritorially in case against Canadian citizen involved in bombing plot); United

States v. Tolliver, No. 05-cv-80369, 2007 WL 3227592, at *3 (E.D. Mich. Nov. 1,

2007) (declining to dismiss section 924(c) count where the underlying statute had

extraterritorial effect).

       The district court for the District of Columbia in Khatallah noted that, for

ancillary statutes like section 924(c), the use of the word, “any,” “maximize[s] a

derivative offense’s geographic reach by linking it to that of the predicate crime.”

151 F.Supp.3d at 136. The Khatallah Court drew the following analogy:

           For example, nothing in the general federal conspiracy statute
           reveals the slightest concern with overseas criminality. But
           when Congress prohibited “conspir[ing] ... to commit any
           offense against the United States,” 18 U.S.C. § 371 (emphasis
           added), it affirmatively authorized extraterritorial conspiracy
           prosecutions insofar as the underlying federal crime were found
           to reach abroad. This principle also applies to such classic
           ancillary offenses as aiding and abetting and serving as an
           accessory after the fact.

Id.

       While there is a presumption that statutes apply exclusively within

the United States absent a clear Congressional intent to the contrary, given

that ancillary offenses are based on predicate offenses, it is the jurisdiction

of the predicate offense that reveals Congress’s intent as to whether the

presumption has been rebutted and extraterritorial jurisdiction exists.


                                            8
Case 2:18-cr-20495-DML-MKM ECF No. 65 filed 05/22/19           PageID.184    Page 9 of 12



Ahmed, 94 F.Supp.3d at 413. Congress did not need to include separate

jurisdictional language in an ancillary statute like section 924(c) because

the statutory language of the predicate federal crime supplies the extent of

the jurisdiction intended by Congress. As one district court explained:

        Section 924(c) adds a weapon to the Government's arsenal whenever
        a criminal uses a gun. Given that Congress clearly intended the
        predicate statutes under which the Government charges [the
        defendant] to have extraterritorial application . . . it may be inferred
        that, as in the case of any ancillary statute, Congress also intended to
        equip the Government with § 924(c)'s added power whenever a
        defendant uses a gun “in relation to” crimes punishable by those
        statutes. Yousef, 327 F.3d at 87–88. As a result, the Court holds that
        § 924(c) applies extraterritorially where the Government can
        prosecute a defendant's underlying extraterritorial “crime of violence
        or drug trafficking crime.

United States v. Mardirossian, 818 F. Supp. 2d 775, 777 (S.D.N.Y. 2011); see also,

Bin Laden, 92 F.Supp.2d at 201 (because “Congress intended those Subsections [18

U.S.C. §§ 844(f)(1) and (f)(3) ] to apply extraterritorially ... we conclude that this

ancillary provision [section 924(c)] likewise applies extraterritorially . . .”).

      The defendant simply cannot surmount the body of case law stacked against

his position. Indeed, the defendant acknowledges that “[c]ourts examining

924(c)’s extraterritorial jurisdictional application have found that it applies to

offenses committed outside the United States if the underlying predicate offense

supporting the 924(c) has extraterritorial jurisdiction.” (Doc. 60 at 5). The

defendant cites no case that holds to the contrary or makes the ruling he now seeks


                                            9
Case 2:18-cr-20495-DML-MKM ECF No. 65 filed 05/22/19          PageID.185     Page 10 of 12



 from this Court. Every court that has examined this issue has concluded that

 section 924(c) has extraterritorial application when the underlying predicate crime

 of violence has extraterritorial reach. The defense contends, however, that every

 one of these courts wrongly decided the issue. The defendant points to section

 924(c)’s legislative history and notes that the language “whoever uses a firearm to

 commit any felony which may be prosecuted in the United States” was added to

 ensure that the statute only applied to federal crimes, not state crimes. The defense

 concludes that this legislative history, therefore, does not evince a clear intent to

 confer extraterritorial jurisdiction and therefore none exists. There is nothing in

 the legislative history, however, to suggest that section 924(c) was intended to

 apply only to domestic conduct. The plain language of the statute embraces all

 federal crimes, including those with extraterritorial reach. Ahmed, 2012 WL

 983545 at *n.3 (“Lawmakers chose to enact language unambiguously extending

 the statute’s reach to any crime prosecutable in the courts of the United States”); In

 re Lucas, 924 F.2d 597, 600 (6th Cir. 1991) (“It is an axiom of statutory

 construction that resort to legislative history is improper when a statute is

 unambiguous).




                                            10
Case 2:18-cr-20495-DML-MKM ECF No. 65 filed 05/22/19      PageID.186   Page 11 of 12



       C.    CONCLUSION

       For these reasons, the government respectfully requests that the Court deny

 defendant’s motion to dismiss Count Three of the First Superseding Indictment.

                                             MATTHEW SCHNEIDER
                                             United States Attorney


                                             s/Cathleen M. Corken
                                             Cathleen M. Corken
                                             Assistant United States Attorney
                                             211 W. Fort Street, Suite 2001
                                             Detroit, MI 48226
                                             Cathleen.corken@usdoj.gov
                                             (313) 226-9100

                                             s/Kevin Mulcahy
                                             Kevin Mulcahy
                                             Assistant United States Attorney
                                             211 W. Fort Street, Suite 2001
                                             Detroit, MI 48226
                                             Kevin.mulcahy@usdoj.gov
                                             (313) 226-9100




 Date: May 22, 2019




                                        11
Case 2:18-cr-20495-DML-MKM ECF No. 65 filed 05/22/19       PageID.187    Page 12 of 12




                    CERTIFICATE OF SERVICE

         I hereby certify that on May 22, 2019, I electronically filed the foregoing
 document using the ECF system, which will send notification of filing to the counsel
 of record.



                                 s/Cathleen M. Corken
                                 Assistant U.S. Attorney




                                          12
